DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-14, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a device comprising: 
the first interconnect structure comprising a first source/drain contact physically and electrically coupled to a front- side of the first source/drain region; and a second source/drain contact extending through the first dielectric layer to the second source/drain region, wherein the second source/drain contact is physically and electrically coupled to a backside of the second source/drain region, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Chanemougame(US PATENT: 10090193) discloses in Fig 2A/B & 18A-E a device comprising: a device layer comprising a first transistor(110/120 of Chanemougame); a second interconnect structure(51/52/106 of Chanemougame) on a backside(upper) of the device layer, the second interconnect structure(51/52/106 of Chanemougame) comprising: a first dielectric layer(106 of Chanemougame)  on the backside(upper) of the device layer; a contact(52 of Chanemougame)extending through the first dielectric layer(106 of Chanemougame)  to a source/drain region(122a of Chanemougame) of the first transistor(110/120 of Chanemougame) (by way of 51); the second dielectric layer (gate dielectrics of gates 151/156)comprising a material (hafnium oxide)[col 21, lines 55-68 of Chanemougame] having a k-value greater than 7.0 (hafnium oxide may have a k-value greater than 7.0), but does not disclose the relationship of the first interconnect structure comprising a first source/drain contact physically and electrically coupled to a front- side of the first source/drain region; and a second source/drain contact extending through the first dielectric layer to the second source/drain region, wherein the second source/drain contact is physically and electrically coupled to a backside of the second source/drain region.  Therefore, it would not be obvious to make the device as claimed.

Claims 8-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a device comprising:  the front-side interconnect structure comprising a gate contact physically and electrically coupled to a front-side of a gate structure of the first transistor structure; the first transistor structure, wherein the first contact is physically and electrically coupled to a backside of the source/drain region, the backside of the source/drain region facing a direction opposite the front-side of the gate structure, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Chanemougame(US PATENT: 10090193) discloses in Fig 2A/B & 18A-E a device comprising:
a first transistor(110/120 of Chanemougame) structure and a second transistor(140/130 of Chanemougame) structure(130/140 of Chanemougame) in a device layer;
a backside(upper) interconnect structure(51/52/106 of Chanemougame) on a backside(upper) of the device layer, the backside(upper) interconnect structure comprising:
a first dielectric layer(106 of Chanemougame)  on the backside(upper) of the device layer;
a first contact(52 of Chanemougame) extending through the first dielectric layer(106 of Chanemougame)  to a source/drain region(122a of Chanemougame) of the first transistor(110/120 of Chanemougame) structure but does not disclose the relationship of the front-side interconnect structure comprising a gate contact physically and electrically coupled to a front-side of a gate structure of the first transistor structure; the first transistor structure, wherein the first contact is physically and electrically coupled to a backside of the source/drain region, the backside of the source/drain region facing a direction opposite the front-side of the gate structure.  Therefore, it would not be obvious to make the device as claimed.


Claims 21-26 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a device comprising: the first transistor comprising a gate structure and a source/drain region adjacent the gate structure;  a backside via extending through the first dielectric layer, wherein the backside via is physically and electrically coupled to a backside of the source/drain region of the first transistor; a second interconnect structure over a front-side of the first transistor opposite the first interconnect structure, the second interconnect structure comprising a gate contact physically and electrically coupled to a front-side of the gate structure, wherein the front-side of the gate structure is opposite the backside of the source/drain region, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Chanemougame(US PATENT: 10090193) discloses in Fig 2A/B & 18A-E a device comprising: a first transistor(110/120 of Chanemougame); a first interconnect structure (51/52/106 of Chanemougame) over a backside(upper) of the first transistor(110/120 of Chanemougame), the first interconnect structure (51/52/106 of Chanemougame) comprising: a first dielectric layer(106 of Chanemougame)  over the backside(upper) of the first transistor(110/120 of Chanemougame); a backside(upper) via(51/52 of Chanemougame) extending through the first dielectric layer(106 of Chanemougame)  and electrically coupled to a source/drain region(122a of Chanemougame) of the first transistor(110/120 of Chanemougame); 
the second dielectric layer (gate dielectrics of gates 151/156)(gate dielectrics of gates 151/156) comprising a dielectric material (hafnium oxide)[col 21, lines 55-68 of Chanemougame] having a k-value greater than 7.0(hafnium oxide may have a k-value greater than 7.0),  but does not disclose the relationship of the first transistor comprising a gate structure and a source/drain region adjacent the gate structure;  a backside via extending through the first dielectric layer, wherein the backside via is physically and electrically coupled to a backside of the source/drain region of the first transistor; a second interconnect structure over a front-side of the first transistor opposite the first interconnect structure, the second interconnect structure comprising a gate contact physically and electrically coupled to a front-side of the gate structure, wherein the front-side of the gate structure is opposite the backside of the source/drain region.  Therefore, it would not be obvious to make the device as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819